Citation Nr: 0834910	
Decision Date: 10/10/08    Archive Date: 10/16/08

DOCKET NO.  06-10 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), including as secondary to Agent 
Orange exposure.

3.  Entitlement to service connection for skin cancer, 
including as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from February 1968 to February 
1971.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision issued 
by the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in Lincoln, Nebraska.  In a statement 
received in April 2007 the veteran indicated that he no 
longer requested a Board hearing on these matters.

The issue of entitlement to service connection for skin 
cancer, including as secondary to Agent Orange exposure, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Bilateral hearing loss was not shown in service or within 
a year of discharge from service, and the objective medical 
evidence fails to establish a nexus or link between any 
current hearing loss and any incident of the veteran's active 
service.

2.  COPD was initially demonstrated years after service, and 
there is no competent medical evidence of record relating 
COPD to the veteran's service in the military, including 
exposure to Agent Orange.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service, and may not be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2008).

2.  COPD was not incurred in or aggravated by the veteran's 
active service, and may not be presumed to have been so 
incurred or aggravated, to include as due to Agent Orange 
exposure.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

By correspondence dated in July 2005 the veteran was informed 
of the evidence and information necessary to substantiate his 
claims, the information required of him to enable VA to 
obtain evidence in support of the claims, the assistance that 
VA would provide to obtain evidence and information in 
support of the claims, and the evidence that should be 
submitted if there was no desire for VA to obtain such 
evidence.  VCAA notice was provided prior to the initial AOJ 
adjudication.  Pelegrini.

As no disability rating or effective date will be assigned in 
the decision herein, there can be no possibility of any 
prejudice to the appellant, under the holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), in 
adjudicating the issues on appeal.

Duty to Assist

The veteran's service treatment reports are of record, as are 
VA and private medical records.  The veteran has undergone a 
VA examination with a medical opinion regarding a possible 
relationship between hearing loss and his military service.  
As there is no evidence that establishes that the veteran 
suffered an injury, disease or event noted during military 
service related to COPD, the Board finds that affording the 
veteran an examination for the purpose of obtaining an 
opinion concerning a possible relationship between the 
veteran's COPD and his military service is not appropriate in 
this case.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 
20 Vet. App. 79 (2006).

The RO has attempted to obtain a military enlistment 
examination that the veteran said that he underwent at Omaha, 
Nebraska, a couple of months following his discharge from the 
Marines.  A December 2005 note in the file reveals that the 
RO was informed by personnel from the Omaha military facility 
that recruiting examinations of individuals who do not 
qualify for service are destroyed after three years.  As the 
veteran's physical examination took place in the 1970s, any 
such record would no longer exist.  The veteran has not 
referenced any other pertinent, obtainable evidence that 
remains outstanding.  VA's duties to notify and assist are 
met.  Accordingly, the Board will address the merits of the 
claims.

Applicable Law and Analysis

Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may 
also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for sensorineural hearing loss, as an 
organic disease of the nervous system, may be presumed, 
subject to rebuttal, if manifest to a compensable degree 
within the year after active service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. § 3.307, 3.309.

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).

VA is required to evaluate the supporting evidence in light 
of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(a).

I.  Hearing loss

The determination of whether the veteran has a service-
connectable hearing loss is governed by 38 C.F.R. § 3.385, 
which states that hearing loss will be considered to be a 
"disability" when the threshold level in any of the 
frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent.  38 C.F.R. § 
3.385.

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Service treatment records show no complaints of hearing loss.  
The January 1968 service entrance examination reveals that 
the veteran's ears were evaluated as normal; section 71 
(Audiometer, stamped "ASA") revealed, in pertinent part, 
the following pure tone thresholds, in decibels (as converted 
from American Standards Associates (ASA) units to 
International Standards Organization (ISO) units), as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
15
0
LEFT
20
5
0
15
5

The April 1971 service separation examination report 
indicates that the veteran's ears were clinically evaluated 
as normal; section 71 (Audiometer) revealed, in pertinent 
part, the following pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
10
0
LEFT
5
0
0
5
5

The veteran was afforded a VA audiological examination in 
September 2005.  The veteran reported service-related noise 
exposure from fire fights, rifles, and machinery.  The 
veteran indicated that as a civilian he was exposed to 
factory noise, and that he worked in construction and tire 
repair.  Under the tinnitus portion of the examination, the 
following question was posed:

IF HEARING LOSS IS PRESENT, IS THE 
TINNITUS OF THE SAME ETIOLOGY OF THE 
HEARING LOSS OR IS THE TINNITUS A 
CAUSATIVE FACTOR OF THE HEARING LOSS

In response to the question, the September 2005 examiner 
stated: Partially the same.  Bilateral hearing loss 
disability for VA purposes was demonstrated on audiometric 
examination.  38 C.F.R. § 3.385.  The September 2005 VA 
examiner opined as follows:

Given normal hearing at Military 
separation and no change in status from 
entrance to separation, it is not likely 
that current hearing loss is related to 
Military service.

The Board finds that service connection for bilateral hearing 
loss is not warranted.  While medical records indicate 
current bilateral hearing loss disability, evaluation 
performed at the veteran's April 1971 service separation 
examination noted no hearing loss as defined in Hensley.  The 
evidence of record reveals that the first medical evidence of 
bilateral hearing loss disability for VA purposes was decades 
following service.  Even if it is conceded that the veteran 
sustained acoustic trauma in service, the record contains no 
medical evidence relating the veteran's current hearing loss 
disability to his period of service.  Indeed, the September 
2005 VA examiner, while rendering a somewhat muddled 
statement when discussing the veteran's tinnitus, did, near 
the conclusion of the examination report, specifically opine 
that the veteran's hearing loss was not likely related to 
service.

Since the medical evidence of record fails to indicate that 
the veteran experienced hearing loss during service or within 
a year of discharge from service, or that his current hearing 
loss disability is related to service, service connection for 
bilateral hearing loss is not warranted.

As the preponderance of the evidence is against the claim, 
entitlement to service connection for bilateral hearing loss 
disability must be denied.

II.  COPD

The veteran asserts (in a statement received in June 2005) 
that a couple of months following his discharge from service 
he tried to reenlist for active service but was denied 
reenlistment due to a lung condition that was noted on 
examination at a military processing facility.  As noted, the 
RO has been unable to obtain the examination in question.  
There is also no other objective evidence which demonstrates 
the veteran was rejected from reenlistment due to COPD.

The service medical records do not show that the veteran 
complained of or was treated for COPD or any respiratory 
disability during his military service.  Moreover, the 
veteran's April 1971 service separation examination report 
reveals that the lungs were evaluated as normal, and a chest 
X-ray was also normal.

In addition, there is no objective evidence of continuance of 
symptomatology during the years following the veteran's 
discharge from service.  Savage v. Gober, 10 Vet. App. 488 
(1997).  Instead, it appears that the veteran was not 
diagnosed with suspected reactive airway disease until 
December 1999, and COPD until January 2000.

A veteran who served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to an herbicide agent (i.e., Agent Orange). 38 
C.F.R. § 3.307(a).  Furthermore, the diseases listed at 38 
C.F.R. § 3.309(e) shall, in turn, be presumptively service 
connected if this requirement is met, even though there is no 
record of such disease during service.

While the veteran seeks service connection for his COPD based 
on a theory of entitlement that the disease is due to his 
exposure to Agent Orange in Vietnam, the Board observes that 
COPD is not enumerated among the diseases the Secretary has 
determined are related to herbicide (Agent Orange) exposure.  
Consequently, the presumptive provisions of 38 C.F.R. § 3.307 
and § 3.309 do not apply.

The veteran may still establish service connection for COPD 
by competent and probative evidence showing that such disease 
is somehow related to service (including to Agent Orange 
exposure therein).  Combee, supra.  However, he has not 
submitted any such evidence, and no health professional has 
suggested there is a link between any current lung disorder 
and the veteran's service.

In short, the only evidence suggesting that the veteran's 
COPD is related to his service in the military, including his 
alleged Agent Orange exposure, comes from the veteran.  As 
such, the preponderance of the evidence is against service 
connection for COPD, including as secondary to Agent Orange 
exposure.

Conclusion

To the extent that the veteran may be claiming that his 
hearing loss and COPD are the result of combat, the Board 
notes that the provisions of 38 U.S.C.A. § 1154 do not 
obviate the requirement that a veteran must submit medical 
evidence of a causal relationship between his disabilities on 
appeal and service.  Libertine v. Brown, 9 Vet. App. 521, 524 
(1996).  That is, even assuming combat status, the veteran 
must provide satisfactory evidence of a relationship between 
his service and the disorders on appeal.  He has not done so 
in this case.

While the Board does not doubt the sincerity of the veteran's 
belief regarding his hearing loss and COPD, the veteran has 
not been shown to be competent to offer evidence which 
requires medical knowledge, such as the question of whether a 
chronic disability is currently present or a determination of 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In reviewing the foregoing, the Board has been cognizant of 
the "benefit of the doubt" rule, but there is not such an 
approximate balance of the positive evidence and the negative 
evidence to permit favorable determinations.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for COPD, including as secondary to Agent 
Orange exposure, is denied.


REMAND

The veteran asserts that he has skin cancer as a result of 
his exposure to Agent Orange during his service in Vietnam.  
Records in the file reflect a diagnosis of skin cancer.  Skin 
cancer, however, is not among the disabilities that VA has 
determined are related to herbicide (Agent Orange) exposure.

While the presumptive provisions of 38 C.F.R. § 3.307 and 
§ 3.309 do not apply in this case, the veteran may still 
establish service connection for skin cancer by competent and 
probative evidence showing that such disease is somehow 
related to service (including to Agent Orange exposure 
therein).  Combee, supra.  In this regard, the Board observes 
that in an August 2006 letter, the veteran's private 
dermatologist (B.C.F., III, M.D.) stated, in pertinent part 
(after noting the veteran's medical history and service in 
Vietnam), as follows:

I feel that [the veteran's] exposure in 
Vietnam and especially to Agent Orange 
has predisposed him to these cancers and 
precancerous conditions.  

I feel that [the veteran] should be 
service connected for these injuries that 
he received while serving in Vietnam and 
exposure to Agent Orange.

In accordance with 38 C.F.R. § 3.159(c)(4), it appears that a 
VA examination for the purpose of a nexus opinion is 
necessary because (1) the record contains competent evidence 
of current symptomatology and treatment regarding skin 
cancer; (2) the veteran's military service gives rise to a 
presumption of exposure to Agent Orange during service; and 
(3) the evidence indicates that the claimed skin cancer may 
possibly be associated with his military service, as noted by 
the veteran's private dermatologist.



Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA skin 
examination to determine the nature and 
etiology of his skin disability, 
including skin cancer.  Following 
examination of the veteran and review of 
the claims file, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that the veteran 
has any skin disability, including skin 
cancer, that is related to service, to 
include exposure to Agent Orange during 
service.

2.  The AOJ should then readjudicate the 
issue of entitlement to service 
connection for skin cancer, including as 
secondary to Agent Orange exposure.  If 
the benefit sought is not granted to the 
veteran's satisfaction, a supplemental 
statement of the case should be issued, 
and the veteran and his representative 
should be afforded the appropriate period 
to respond.  Thereafter, the case should 
be returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


